BLACK, Circuit Judge,
dissenting:
I respectfully dissent because I believe the time-of-filing rule applies in this case. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 1521-22, 161 L.Ed.2d 454 (2005) (Rooker-Feldman applies in cases where “state-court judgments [were] rendered before the district court proceedings commenced” (emphasis added)); Nicholson v. Shafe, 558 F.3d 1266, 1275 (11th Cir. 2009) (“Rooker-Feldman will not bar subject matter jurisdiction where a plaintiff initiates the federal lawsuit before the state court proceedings have ended,” (emphasis added)); Coggeshall v. Mass. Bd. of Registration of Psychologists, 604 F.3d 658, 664 n.6 (1st Cir. 2010) (“For Rooker-Feldman purposes, courts must look to the situation as it existed when the federal suit was commenced.” (citations omitted)).